DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed October 24, 2018.   Claims 1-3 are pending and an action on the merits is as follows.	

Information Disclosure Statement
The information disclosure statement filed October 1, 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 1 is objected to because the following elements lack proper antecedent basis in the claim:  
Lines 32-33: “the abnormality occurrence of an object elevator”
lines 33-34: “the travel information “of the object elevator”
line 34: “the travel information of another elevator”
line 35: “the abnormality”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes limitations pertaining to “the concerned person”.  However the claim previously describes “each of persons concerned to the elevator”, and therefore a plurality of concerned persons.  It is unclear whether applicant intends to reference the plurality of concerned persons, or introduce a single concerned person into the claim.  For examining purposes, these limitations are interpreted as pertaining to “each concerned person”.
This claim further includes limitations having the phrase “in a case where”.  However the phrase “in a case where” renders the claim indefinite.  It is unclear whether the claim necessarily requires the described limitations in a situation in which the condition is not met.  For examining purposes, these limitations are interpreted as stating “in response to”.  
Additionally, this claim includes the limitation “travel information of another elevator at a time when the abnormality has actually occurred in the other elevator”.  However there is a lack of antecedent basis for “the other elevator”.   It is unclear whether applicant intends to reference the previously described another elevator, or introduce a new element into the claim.  For examining purposes, this limitation is interpreted as stating “travel information of another elevator at a time when the abnormality has actually occurred in said another elevator”.  

Claim 2 and 3 depend from claim 1 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 1.

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1: The prior art does not teach nor suggest an elevator preventive maintenance system comprising: an abnormality prediction information storage section configured to store abnormality prediction information including at least travel information and maintenance information relating to an elevator; an abnormality occurrence prediction section configured to predict occurrence of an abnormality of the elevator, based on the abnormality prediction information stored in the abnormality prediction information storage section; a countermeasure information storage section configured to pre-store countermeasure information corresponding to a content of the abnormality of the elevator; a concerned person information storage section configured to pre-store, for each of persons concerned to the elevator, concerned person information including information on whether or not each concerned person needs the countermeasure information; an information communication section configured to transmit abnormality occurrence prediction information to each concerned person in response to the abnormality of the elevator being predicted to occur by the abnormality occurrence prediction section; and a necessary information determination section configured to determine whether or not each concerned person needs the countermeasure information by referring to the concerned person information stored in the concerned person information storage section when the4Application No. 16/090,290Preliminary Amendment information communication section transmits the abnormality occurrence prediction information to each concerned person, wherein the information communication section transmits, in response to the necessary information determination section determining that each concerned person to which the abnormality occurrence prediction information is to be transmitted needs the countermeasure information, and the abnormality occurrence prediction section predicts an abnormality occurrence of an object elevator whose abnormality occurrence is to be predicted by comparing a travel information of the object elevator with a travel information of another elevator at a time when an abnormality has actually occurred in the other elevator.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 2 and 3 depend from claim 1 and therefore inherit all allowed claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,920,565 B2 pertaining to only notifying authorized persons of countermeasure information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        June 4, 2022